Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).
Election/Restrictions
Applicant’s election without traverse of Species VII shown in Figures 26-28 and discussed in ¶0076-¶0079 in the reply filed on August 24, 2022 is acknowledged.  Claims 4-10, 12, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Election was made without traverse in the reply filed on August 24, 2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PUMP BODY ASSEMBLY WITH A PISTON SLEEVE HAVING PROTRUSIONS FOR LIMITING RADIAL MOVEMENT BETWEEN THE PISTON SLEEVE AND THE STRUCTURAL MEMBERS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites “the at least two structure members comprises a lower flange and a lower position-limiting plate; the lower position-limiting plate and the lower flange are both disposed below the cylinder”, claim 1 already recited “surface of one structure member disposed above the piston sleeve”, which appears that the claim is undoing the claim limitations of claim 1.  The Examiner recommends amending claim 17 so that it is clear that there are three structure members, such as “the at least two structure members includes the one structure member disposed above the cylinder and the other structure member disposed below the cylinder, wherein the other structure member disposed below the cylinder comprises a lower flange and a lower position-limiting plate”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 18-19 are rejected by virtue of their dependence on claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (Chinese Patent Publication CN-105604937-A, a machine translation is provided in the PTO-892 Notice of References cited and is utilized in the rejection below.  The foreign patent is provided with the machine translation) in view of HAYASE (Japanese Patent Publication JP 59-155580, a machine translation is provided in the PTO-892 Notice of References cited and is utilized in the rejection below.  The foreign patent was provided in the IDS filed on December 29, 2020).
Regarding claim 1, ZHANG discloses:  a pump body assembly (see Figures 1-11), comprising: 
at least two structure members (50, 26, 60), 
a cylinder (25) arranged between the two structure members (see Figure 2), and 
a piston assembly (33, 32) arranged in the cylinder (see Figures 2, 6, and 10); 
wherein the piston assembly comprises a piston sleeve (33, 331) and a piston (32) slidably arranged in the piston sleeve (see Figures 2, 6, and 10); 
an end surface of the piston sleeve (331) fits and is limited by an end surface of one structure member (26) disposed adjacent to the piston sleeve to prevent the piston sleeve from moving in a radial direction relative to the one structure member (see Figures 2, 6, and 10, where there is an end surface of the piston sleeve (331) that is located in a hole in structure (26), which inherently prevents the piston sleeve from moving in a radial direction relative to the one structure member due to it only has a clearance fit (see bottom of Pages 3 and 4, and top of Page 5).
However, ZHANG fails to disclose that the upper end surface of the piston sleeve fits and is limited by a lower end surface of one structure member disposed above the piston sleeve (ZHANG discloses the bottom end surface of the piston sleeve and the upper end surface of the structure member disposed below the piston sleeve).
Regarding claim 1, HAYASE teaches:  a pump body assembly (see Figures 1-4 and 6), comprising: 
at least two structure members (6, 12, 5), 
a cylinder (4, 18) arranged between the two structure members (see Figures 1-4 and 6), and 
a piston assembly (3, 2) arranged in the cylinder (see Figures 1-4 and 6); 
wherein the piston assembly comprises a piston sleeve (3) and a piston (2) slidably arranged in the piston sleeve (see Figures 1-4 and 6); 
both end surfaces of the piston sleeve fits and is limited by a respective surface of the structure members disposed at each side of the piston sleeve (see Figures 1 and 6, which shows that the piston sleeve has extended parts at both ends that fit into the structure members that include the bearings (12) at opposite sides of the piston sleeve, where the structure members (6, 12, 5) with the bearings (12) limit the piston sleeves) to prevent the piston sleeve from moving in a radial direction relative to the one structure member (see Figures 1 and 6, which shows that the piston sleeve is prevented by moving radially due to the interface with (6, 12) on one side and (5, 12) on the opposite side).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the upper end surface of the piston sleeve fits and is limited by a lower end surface of one structure member disposed above the piston sleeve in the pump body assembly of ZHANG, in order to provide the advantage of reduced friction between the piston sleeve and the structure members, and therefore, improve efficiency (see ZHANG top of Page 5).  Furthermore, utilizing the same structural interface between the piston sleeve and the structure members located at both sides of the piston sleeve is well-known, as evidence by HAYASE, and produces the advantage of supporting the sleeve member on both sides.  Utilizing the same structural interface between the piston sleeve and the respective flanges requires only routine skill in the art and produces predictable results (i.e. the ability to support the piston sleeve at both ends of the piston sleeve body and maintain the desired radial position of the piston sleeve).  Furthermore, the piston sleeve being symmetrical where the extensions of ZHANG being on both sides has the advantage that the piston sleeve could not be mis-assembled due to the piston sleeve is able to be assembled in both orientations. 
Regarding claim 2, ZHANG further discloses:  one of the at least two structure members is disposed above the piston sleeve is an upper flange (50) (see Figures 1, 2, 6, and 10).
Regarding claim 3, the modified pump body assembly of ZHANG/ HAYASE results in the structure (331) located at both the lower and upper ends of the piston sleeve, the combination would then obviously result in the upper end surface of the piston sleeve has a first extended part (331); the lower end surface of the upper flange has a concave part (hole that receives the first extended part); and the first extended part extends into the concave part (see Figures 2, 6, and 10, where this configuration would be at both upper and lower surfaces as discussed above), and is limited and stopped by the concave part in a radial direction of the piston sleeve (see Figures 2, 6, and 10, where the same radial direction interface that is shown in the lower flange would be in the upper flange with the same interface with the piston sleeve (first extended part), similar to (331)).
Regarding claim 14, ZHANG further discloses:  a position-limiting protrusion (331) is provided on a lower end surface of the piston sleeve (see Figures 2 and 4-11); the position-limiting protrusion fits another structure member (26, 60) located below the cylinder to prevent the piston sleeve from moving in the radial direction relative to the other structure member (see Figures 2, 6, and 10, where the position-limiting protrusion (331) in (26) prevents the piston sleeve from moving in the radial direction relative to the other structure member due to the interface is a clearance fit, and therefore, limits the relative motion (see top of Page 5).
Regarding claim 15, ZHANG discloses:  the other structure member located below the cylinder is a lower flange (see Figures 2, 6, and 10, where the other structure member of (26, 60) is considered the lower flange). 
Regarding claim 16, the modified pump body assembly of ZHANG/ HAYASE discloses the claimed invention as discussed above, where ZHANG discloses:  a second position-limiting groove (see Figures 2, 6, 7, 10, and 11, that shows a second-position-limiting groove in (26)) is provided on a surface of the lower flange (see Figures 2, 6, 7, 10, and 11, where (26, 60) are considered as the lower flange), and the surface of the lower flange faces the piston sleeve (see Figures 2, 6, and 10); the position-limiting protrusion extends into the second position-limiting groove to prevent the piston sleeve from moving in the radial direction relative to the lower flange (see Figures 2, 6, and 10, where the limitation directed to “to prevent the piston sleeve from moving in the radial direction relative to the lower flange” is met by ZHANG, since the piston sleeve extension (331) is clearance fit into (26) thereby meeting the functional limitation directed to “preventing the piston sleeve from moving in the radial direction relative to the lower flange”). 
Regarding claim 17, modified pump body assembly of ZHANG/ HAYASE discloses in ZHANG:  the at least two structure members comprises a lower flange (60) and a lower position-limiting plate (26); the lower position-limiting plate and the lower flange are both disposed below the cylinder (see Figures 2, 6, and 10); the lower position-limiting plate is disposed between the cylinder and the lower flange (see Figures 2, 6, and 10); the position-limiting protrusion is limited and stopped by the lower position-limiting plate to prevent the piston sleeve from moving in the radial direction relative to the lower position-limiting plate (see Figures 2, 6, and 10, where the lower position-limiting plate (26) prevents the piston sleeve from moving in the radial direction relative to the lower position-limiting plate since the piston sleeve extension (331) has a clearance fit with the opening in the lower position-limiting plate (see top of Page 5), and therefore, meets the functional limitation of “is limited and stopped by the lower position-limiting plate to prevent the piston sleeve from moving in the radial direction relative to the lower position-limiting plate”). 
Regarding claim 18, ZHANG further discloses:  the position-limiting protrusion extends into a central hole of the lower position-limiting plate, fits and is limited by an inner surface of the central hole of the lower position-limiting plate (see Figures 2, 6, 7, 10, and 11, top of Page 5). 
Regarding claim 20, ZHANG further discloses:  the at least two of the structure members comprise a lower flange (26, 60) located below the piston assembly (see Figures 2, 6, and 10), and the pump body assembly further comprises a rotation shaft (10); the rotation shaft passes through the upper flange, the piston sleeve, and the lower flange in sequence (see Figures 1, 2, 6, and 10); and the rotation shaft, the upper flange, and the lower flange are arranged coaxially (see Figures 1, 2, 6, and 10, see Page 5). 
Regarding claim 21, ZHANG further discloses:  fluid machinery, characterized by comprising the pump body assembly according to claim 1 (see Abstract).
Regarding claim 22, ZHANG further discloses:  a heat exchange device, characterized by comprising the fluid machinery of claim 21 (see Abstract).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WEI (U.S. Patent 11,208,990 B2) discloses the position-limiting protrusion on the piston sleeve extending downward into the lower flange (see claim 1).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746